DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1. Applicant’s arguments and amendments filed on 9/8/2022 have been entered.
2. Claims 80, 81, 86, 87, 89, 91, 93, 95, 96, 100-103 and 105-107 have been amended.
3. Claims 110 and 111 are new.
4. Claims 104, 108 and 109 have been cancelled. 
5. Claims 80-103, 105-107, 110 and 111 are examined in the instant application. 

Claim Rejections - 35 USC § 102 (as necessitated by amendment)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 80-82, 85, 86, 87, 89-94, 96, 97, 99, 100, 102, 103, 105-107 remain rejected and new claims 110 and 111 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Frisen et al. (US 2019/0203275 A1, published 7/4/2019) for reasons of record in the Non-Final Office Action mailed on 6/8/2022 (and repeated as amended below).
	Regarding claim 80, Frisen et al. teach a method for identifying a location and abundance of an analyte in a biological sample comprising the steps:
(a) contacting the biological sample with a substrate comprising a spatial barcode and a capture domain (parag. 8),
(b) recording intracellular gene expression of a nucleic acid located in a perfusion chamber comprising a gasket and a substrate and a plurality of apertures (parags. 19-20, 25, 51, 92 and 94),
(c) hybridizing the analyte to the capture probe (parags. 38, 71 and 77), 
(d) extending the capture probe using the analyte as a template (parag. 9 and Fig. 1),
(e) amplifying the extended capture probe (parags. 8 and 24); and
(f) determining all or part of the sequence of the spatial barcode, all or part of the sequence of the analyte and identifying the location and abundance of the analyte in the biological sample (parags. 6, 7, 20 and 22). 
	Regarding the limitation of plurality of live cells, Frisen teaches that the sample can be freshly excised tissue from an organism and it is interpreted that a freshly excised tissue comprises a plurality of live cells (parag. 84). 
	Regarding claims 81 and 82, Frisen teaches further comprising mounting a cover to the gasket wherein the cover comprises an inlet and an outlet, fluidly connected and the perfusion chamber comprises a cover that is mounted on the gasket (parags. 25, 36, 49-51, 92 and 97). 
	Regarding claim 85, Frisen teaches that the perfusing step can occur prior to recording or at the same time of recording (parags. 19, 20, 36 and 95-97).
	Regarding claim 86, Frisen teaches culturing the biological sample in the perfusion chamber before the recording step (parags. 36).
	Regarding claim 87, Frisen teaches that the sample is cultured in culture medium in the perfusion chamber (parags. 28, 81 and 91).
	Regarding claim 89, Frisen teaches that the sample can be treated with blocking reagent such as gelatin or cell culture treated with bovine serum (parags. 50 and 134).
	Regarding claim 90, Frisen teaches using optical recording for recording the sample (parags. 36).
	Regarding claims 91, 92 and 94, Frisen teaches that the nucleic acid can be analyzed with optical recording which can be with a chemical dye or indicator and that this can be a fluorophore (parags. 6, 7 and 105).
	Regarding claim 93, Frisen teaches that recording can be done with FRET (parag. 75).
	Regarding claim 96, Frisen teaches that the biological sample can be a cell culture sample (parag. 28).
	Regarding claim 97, Frisen teaches that the biological sample can be live tissue (parag. 84).
	Regarding claim 99, Frisen teaches that the substrate can be glass, metal or plastic (parag. 42).
	Regarding claim 100, Frisen teaches that the immunohistochemical staining can be done to the biological sample (parags. 79 and 105-107).
	Regarding claim 102, Frisen teaches using bright filed imaging to image the sample (parag. 104).
	Regarding claim 103, Frisen teaches that the biological sample can be permeabilized with an agent such as ethanol (parags. 84-87).
	Regarding claim 105, Frisen teaches that the probe is extended at the 3’ end (parag. 99).
	Regarding claim 106, Frisen teaches that the biological sample is removed after the amplifying step (parags. 19 and 24-27).
	Regarding claim 107, Frisen teaches that the amplifying step comprises amplifying all or part of the sequence of the analyte and the spatial barcode (parags. 8, 45, 60 and 120).
Frisen teaches that the determining step comprises sequencing the spatial barcode and the sequence from the analyte (parags. 8, 18 and 71).
Regarding new claim 110, Frisen teaches practicing step (b) before steps (c), (d), (e) and (f) (parags. 19-20, 25, 51, 92 and 94).
Regarding new claim 111, Frisen teaches that intracellular gene expression of the nucleic acid can be correlated to the location and abundance of the analyte in the plurality of live cells (parags. 97 and 107).
	Thus Frisen clearly anticipates claims 80-82, 85, 86, 87, 89-94, 96, 97, 99, 100, 102, 103, 105-107, 110 and 111.
Response to Arguments
While Applicants arguments have been fully considered they are not found persuasive. Applicants make the argument that the flow cell of Frisen is intended for sequencing purposes  rather than maintaining a plurality of live cells and independently recording a cellular activity as embraced by the claims. However, this argument is not found persuasive. The flow cell of Frisen is from the same field of art the claimed invention and has all the limitations recited in the claims and functions the same way. Therefore, the method of identifying location and abundance of an analyte using the flow cell of Frisen encompasses the claimed invention and further the intended use of Frisen’s flow cell does not alter the function of the flow cell since, as Frisen teaches, the flow cell comprises the same structural and functional limitations set forth in the claims and particularly step (b) of claim 80.
	Regarding claim 93 and FRET, Applicants arguments are also not found persuasive. While Frisen describes FRET in the context of sequencing embodiments, FRET is an optical technology and will optically record (claim 90) cellular activity (claim 80 step (b). It should be noted that step (b) of claim 80 is not limited to just gene expression but rather “recording a cellular activity or an intracellular gene expression”, thus the FRET used by Frisen would encompass claim 93. 
	Again, as set forth above in the amended rejection, Frisen teaches that the sample can be freshly excised tissue from an organism and it is interpreted that a freshly excised tissue comprises a plurality of live cells which could be analyzed in Frisen’s flow cell.
	Thus for the reasons above and of record, the rejection is maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 80, 83, 84, 95, 98 remain rejected under 35 U.S.C. 103 as being unpatentable over Frisen et al. (US 2019/0203275 A1, published 7/4/2019) in view of Gierahn et al. (WO 2019/113457 A1, published 6/13/2019) for reasons of record in the Non-Final Office Action mailed on 6/8/2022 (and repeated as amended below).
	Regarding claim 80, Frisen et al. teach a method for identifying a location and abundance of an analyte in a biological sample comprising the steps:
(a) contacting the biological sample with a substrate comprising a spatial barcode and a capture domain (parag. 8),
(b) recording intracellular gene expression of a nucleic acid located in a perfusion chamber comprising a gasket and a substrate and a plurality of apertures (parags. 19-20, 25, 51, 92 and 94),
(c) hybridizing the analyte to the capture probe (parags. 38, 71 and 77), 
(d) extending the capture probe using the analyte as a template (parag. 9 and Fig. 1),
(e) amplifying the extended capture probe (parags. 8 and 24); and
(f) determining all or part of the sequence of the spatial barcode, all or part of the sequence of the analyte and identifying the location and abundance of the analyte in the biological sample (parags. 6, 7, 20 and 22). 
Regarding the limitation of plurality of live cells, Frisen teaches that the sample can be freshly excised tissue from an organism and it is interpreted that a freshly excised tissue comprises a plurality of live cells (parag. 84).
	Frisen does not teach:
	(i) also using a drug for screening.

	(i) Regarding the use of a drug in the perfusion chamber in claims 83 and 84, Gierahn et al. teach a method of identifying a location and abundance of an analyte in a biological sample and further screening a drug’s interaction with the sample using a spatial barcode (pg. 35 lines 9-27, pg. 40 lines 12-16 and pg. 93 lines 14-28).
	Specifically, Gierahn teaches:
“The well-based biological analysis platform, also referred to as Seq-well, facilitates the
creation of barcoded single-cell sequencing libraries from thousands of single cells using devices that contain 10,000-1,000,000 or more wells of micron dimensions and picoliter volumes preloaded with barcoded transcript-capture beads. Cells are simply applied to the top surface of the array and drop into the wells by gravity within minutes. This simplified loading scheme enables Seq-well to capture nearly 100% of cells applied to the surface of the device. Key to the robust capture of single cell transcriptomes by Seq-well is the attachment of a semi- permeable membrane to the array surface after cell loading (as disclosed in published PCT Application No. PCT/US17/13791), enabling facile buffer exchange within the wells for cell lysis and RNA hybridization while retaining biologic macromolecules (e.g., DNA, RNA, and protein) for capture.” (pg. 1 lines 8-18).
	Regarding claim 95, Gierahn teaches that the optically labeled probe can be a PNA (pg. 31 line 31 bridge pg. 32 lines 1-4 and pg. 38 lines 11-15).
	Regarding claim 98, Gierahn teaches that the cell culture sample can be a primary cell culture from fresh tissue (pg. 35 lines 10-27 and pg. 89 line 1 bridge pg. 90 line 14).

	Thus at the time of filing the ordinary artisan would have found it prima facie obvious to combine the teachings of Frisen regarding a method for identifying a location and abundance of an analyte in a biological sample with the teachings of Gierahn who teaches a method for identifying a location and abundance of an analyte in a biological sample and that their method can be used to screen for drug interactions to arrive at the claimed invention.
	One of ordinary skill in the art would have been motivated to make such a combination since Gierahn teaches that using a method with a spatial barcode can also empower the screening multiple test compounds for rare phenotypes.
	There would have been a reasonable expectation of success that the spatial barcode and method of Frisen could also screen test compounds, since Gierahn teaches a method utilizing a spatial barcode to screen nucleic acids in a cell sample and also screen for test compounds.
	Thus the cited art provides the requisite teachings and motivations to make and use the invention as claimed.
Response to Arguments
While Applicants arguments have been fully considered they are not found persuasive. Applicant’s rely upon their arguments above that Frisen does not teach the claimed perfusion chamber and that Gierahn does not cure these deficiencies. However, it is maintained that Frisen teaches the invention of claims and that Gierahn provides motivation to also using a drug for screening. Thus for the reasons above and of record the rejection is maintained.

Claim(s) 80 and 88 remain rejected under 35 U.S.C. 103 as being unpatentable over Frisen et al. (US 2019/0203275 A1, published 7/4/2019) in view of Al-Ani et al. (2018, PLOS ONE, Vol. 13(10), pgs. 1-13) for reasons of record in the Non-Final Office Action mailed on 6/8/2022 (and repeated as amended below).
	Regarding claim 80, Frisen et al. teach a method for identifying a location and abundance of an analyte in a biological sample comprising the steps:
(a) contacting the biological sample with a substrate comprising a spatial barcode and a capture domain (parag. 8),
(b) recording intracellular gene expression of a nucleic acid located in a perfusion chamber comprising a gasket and a substrate and a plurality of apertures (parags. 19-20, 25, 51, 92 and 94),
(c) hybridizing the analyte to the capture probe (parags. 38, 71 and 77), 
(d) extending the capture probe using the analyte as a template (parag. 9 and Fig. 1),
(e) amplifying the extended capture probe (parags. 8 and 24); and
(f) determining all or part of the sequence of the spatial barcode, all or part of the sequence of the analyte and identifying the location and abundance of the analyte in the biological sample (parags. 6, 7, 20 and 22). 
Regarding the limitation of plurality of live cells, Frisen teaches that the sample can be freshly excised tissue from an organism and it is interpreted that a freshly excised tissue comprises a plurality of live cells (parag. 84).

	Frisen does not teach:
	(i) supplementing oxygen in culture medium.

	(i) Regarding the use of oxygen in culture medium, Al-Ani et al. teach:
“As a key substrate in the bioenergetics of mammalian cells, oxygen availability dictates metabolic efficiency. Aerobic metabolism allows for the theoretical production of up to thirty-six
ATP molecules per glucose molecule consumed [29], in contrast to anaerobic glycolysis, which
produces two. Thus, oxygenation has the potential for significant direct impacts on cellular
metabolism. As cellular metabolism is able to draw oxygen out of solution even at very low
concentrations, sufficiently oxygen starved cultures can even achieve near-anoxic status
(2.65•10−7 mol/l) [30–32], where cellular respiration is expected to vary linearly with oxygen
levels under Michaelis-Menten kinetics [30].” (pg. 2 prag. 4).

	Thus at the time of filing the ordinary artisan would have found it prima facie obvious to combine the teachings of Frisen regarding a method for identifying a location and abundance of an analyte in a biological sample with the teachings of Al-Ani regarding the impact of oxygenation of cell culture to arrive at the claimed invention.
	One of ordinary skill in the art would have been motivated to supplement of the cell culture of Frisen with oxygen since Al-Ani teaches that oxygen has the ability to dictate metabolic efficiency and cellular metabolism.
	There would have been a reasonable expectation of success that cell culture of Frisen could be supplemented with oxygen since Al-Ani teaches that cell culture can be oxygenated to support cell metabolism.
	Thus the cited art provides the requisite teachings and motivations to make and use the invention as claimed.
Response to Arguments
While Applicants arguments have been fully considered they are not found persuasive. Applicant’s rely upon their arguments above that Frisen does not teach the claimed perfusion chamber and that Al-ani does not cure these deficiencies. However, it is maintained that Frisen teaches the invention of claims and that Al-ani provides motivation to supplement oxygen in culture medium. Thus for the reasons above and of record the rejection is maintained.


Claim(s) 80 and 101 remain rejected under 35 U.S.C. 103 as being unpatentable over Frisen et al. (US 2019/0203275 A1, published 7/4/2019) in view of Lahiani et al. (2018, J. Pathology Informatics, Vol. 9(1), pgs. 1-8) for reasons of record in the Non-Final Office Action mailed on 6/8/2022 (and repeated as amended below).
	Regarding claim 80, Frisen et al. teach a method for identifying a location and abundance of an analyte in a biological sample comprising the steps:
(a) contacting the biological sample with a substrate comprising a spatial barcode and a capture domain (parag. 8),
(b) recording intracellular gene expression of a nucleic acid located in a perfusion chamber comprising a gasket and a substrate and a plurality of apertures (parags. 19-20, 25, 51, 92 and 94),
(c) hybridizing the analyte to the capture probe (parags. 38, 71 and 77), 
(d) extending the capture probe using the analyte as a template (parag. 9 and Fig. 1),
(e) amplifying the extended capture probe (parags. 8 and 24); and
(f) determining all or part of the sequence of the spatial barcode, all or part of the sequence of the analyte and identifying the location and abundance of the analyte in the biological sample (parags. 6, 7, 20 and 22). 
Regarding the limitation of plurality of live cells, Frisen teaches that the sample can be freshly excised tissue from an organism and it is interpreted that a freshly excised tissue comprises a plurality of live cells (parag. 84).

	Frisen does not teach:
	(i) staining with a detectable label.

	(i) Regarding staining with a detectable label, Lahiani et al. teach that H&E staining has advantages for staining tissue morphology by retaining important visual information (pg. 1 col. 2 parag. 2 and pg. 2 col. 1 parag. 3).

	Thus at the time of filing the ordinary artisan would have found it prima facie obvious to combine the teachings of Frisen regarding a method for identifying a location and abundance of an analyte in a biological sample with the teachings of Lahiani regarding the advantages of H&E staining to arrive at the claimed invention.
	One of ordinary skill in the art would have been motivated to stain the tissue sample of Frisen with H&E since Lahiani teaches that H&E provides important information about morphology in a sample.
	There would have been a reasonable expectation of success that cell cells and tissue of Frisen could be stained with H&E since Lahiani teaches that H&E can be used to stain cells and tissues.
	Thus the cited art provides the requisite teachings and motivations to make and use the invention as claimed.
Response to Arguments
While Applicants arguments have been fully considered they are not found persuasive. Applicant’s rely upon their arguments above that Frisen does not teach the claimed perfusion chamber and that Al-ani does not cure these deficiencies. However, it is maintained that Frisen teaches the invention of claims and that Lahiani provides motivation to stain with a detectable label. Thus for the reasons above and of record the rejection is maintained.

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A MONTANARI whose telephone number is (571)272-3108. The examiner can normally be reached M-Tr 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID A. MONTANARI
Examiner
Art Unit 1632



/RAM R SHUKLA/Supervisory Patent Examiner, Art Unit 1635